Opinion by
Oliver, P. J.
Entry of this merchandise was made at the invoice value which is claimed to be the foreign-market value and the appraisal was made. on the basis of cost of production which resulted in an advance of over 100 percent. The treasurer of the petitioner-corporation testified that he did not see these greet-' ing cards prior to their appraisement and did not know their printed greetings were *282in the English language. He further testified that his instructions to the customhouse brokers were based on the sworn statement appearing on the consular invoice that: “The Home Market Value of these cards is not higher than above stated." The examiner testified that he had an investigation made in the foreign market and that his appraisal was based on the special agent’s report. The Government stressed the point that since the appraiser’s advance exceeded more than 100 percent, there is presumptive evidence of fraud as covered by section 489, but the court was of the opinion that the advance was due to the different method of appraisement, rather than a straight increase in the per se value. The court was satisfied from the record that there was nothing to indicate there were any facts or circumstances known to the petitioner at time of entry of which it did not make a candid disclosure to the appraiser, and there was therefore no reason to question the correctness of the invoice value. Wolf v. United States (13 Ct. Cust. Appls. 589, T. D. 41453) cited. From an examination of the entire record and considering all the facts in the case, the court was of the opinion that the entry was made without any intention to defraud the revenue or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.